 


110 HR 4003 IH: To amend title 28, United States Code, to change the composition of the northern and central districts of Illinois.
U.S. House of Representatives
2007-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4003 
IN THE HOUSE OF REPRESENTATIVES 
 
October 30, 2007 
Mr. Hare (for himself and Mr. Manzullo) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 28, United States Code, to change the composition of the northern and central districts of Illinois. 
 
 
1.Change in composition of judicial districts in IllinoisSection 93 of title 28, United States Code is amended— 
(1)in subsection (a)(2), by striking Whiteside,; and 
(2)in subsection (b), by inserting Whiteside, after Warren,.   
 
